Citation Nr: 1625511	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-16 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material has been received to reopen a previously denied claim of entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a cervical spine disability, to include intervertebral disc syndrome (IVDS) and arthritis, with associated neurological symptoms, claimed as itching between the lower jaw, cheekbone, left side of the neck, left arm and palm; and facial tingling from the head to the right side of the face (also referred to herein simply as a "cervical spine disability with associated neurological symptoms").

3.  Entitlement to restoration of the 10 percent evaluation of bilateral hearing loss, which was reduced as noncompensable.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to June 1962.

This appeal is before the Board of Veterans' Appeals (Board) from October 2011, March 2013, and August 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The October 2011 rating decision denied service connection for a cervical spine disorder (claimed as a neck injury).  The March 2013 rating decision denied service connection for facial tingling from the head to the right side of the face, for itching between the lower jaw and cheekbone, and for itching on the left side of the neck into the left arm and palm.  The August 2015 rating decision decreased the disability rating for bilateral hearing loss to be noncompensable, effective November 1, 2015.

Although the claims of entitlement to service connection for itching between the lower jaw and cheekbone, itching on the left side of the neck into the left arm and palm, and facial tingling from the head to the right side of the face were filed after the cervical spine disability claim, claimed to be secondary to the cervical spine disorder, and developed separately, the Board considers the itching and tingling to be neurological symptoms that are part and parcel of the cervical spine disorder on appeal.  As such, the issue is recharacterized as a cervical spine disorder with associated neurological symptoms.  It is expected to extent these neurological symptoms are associated with the cervical spine disability, the severity and extent thereof will be determined by the Agency of Original Jurisdiction (AOJ) upon effectuation of the Board's decision.    




The Board notes that a Board hearing was scheduled for February 1, 2016.  The Veteran did not receive notification of such and thus failed to appear for the hearing.  However, in May 2016, he stated that he no longer wished to have a hearing and requested that the Board proceed with a decision.  As such, the hearing request is withdrawn.  38 C.F.R. § 20.704(e) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to restoration of a 10 percent disability rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for a cervical spine disorder was previously reopened and denied in a July 1996 rating decision, and the Veteran did not appeal the decision.

2.  The additional evidence received since the July 1996 decision relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a cervical spine disorder and raises a reasonable possibility of substantiating the claim; thus the evidence is new and material.

3.  The Veteran's cervical spine disorder with neurological symptoms is reasonably shown to have been incurred in or a result of active duty service.







CONCLUSIONS OF LAW

1.  The July 1996 rating decision denying service connection for a cervical spine disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2015).

2.  The criteria for reopening service connection for a cervical spine disorder are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a cervical spine disorder with neurological symptoms have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable action taken below, the Board will not discuss further whether those duties have been accomplished.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II. New and Material Evidence

The Veteran is seeking to reopen his claim of entitlement to service connection for a cervical spine disorder.


The term "service connection" applies to a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Entitlement to service connection requires that three elements be substantiated:  (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In a July 1996 rating decision, the RO denied service connection for residuals of a neck and cervical spine injury and degenerative disc disease (DDD) (currently stated to be a cervical spine disorder) because the evidence did not show that these conditions were caused or aggravated by service.  The Veteran did not appeal this rating decision; nor was new and material evidence received prior to the expiration of the appeal period or prior to the appellate decision if a timely appeal has been filed.  38 C.F.R. § 3.156(b).  Therefore, the decision became final one year after it was mailed to him.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).

Here, the Veteran submitted his application to have the previously denied claim reopened in July 2010.  It is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Regarding applications for reopening, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order to reopen a claim, it is not necessary that new and material evidence be received regarding each previously unproven element of a claim.  Indeed, newly submitted evidence need not be overwhelming as a "low threshold" standard is applied.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  For instance, in a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans' Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.

At the time of the July 1996 decision, the record included the Veteran's service treatment records and a June 1996 letter from Dr. J.G., the Veteran's private physician who first treated the Veteran for cervical pain in September 1973 and diagnosed the Veteran with moderate to severe DDD based on radiographic studies of the cervical spine.  No nexus opinion was provided.

The evidence of record in July 1996 established that the Veteran had a current cervical spine disability and an in-service neck injury.

In the instant case, the unestablished fact necessary to substantiate a claim of entitlement to service connection for a cervical spine disorder is nexus between the Veteran's cervical spine disorder and in-service injury.  Thus, for evidence to be material, it must relate to this fact.

The pertinent evidence obtained since the July 1996 rating decision consists of the Veteran's statements, VA treatment records from January 2009 to May 2015, VA examinations in April 2011 and June 2015, and an addendum opinion in October 2011 styled as an "Independent medical opinion."

The Board finds that the new evidence addresses the issue of nexus between the Veteran's cervical spine disorder and in-service injury.  See Justus, 3 Vet. App. at 512-13; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Shade, 24 Vet. App. at 110.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises a reasonable possibility of substantiating the Veteran's service connection claim for a cervical spine disorder or, at the very least when considered with the other evidence of record, triggers VA's duty to assist.

The Board thus finds that new and material evidence has been submitted to reopen the Veteran's claim for service connection for a cervical spine disorder.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

After review of all of the evidence of record, both lay and medical, the Board finds that the Veteran's service connection claim for a cervical spine disorder must be granted.

The Veteran contends that his symptoms have progressively worsened since the in-service neck injury and now affect his face and both his arms.

Service treatment records reflect a May 1960 injury when the Veteran hit his head on a beam while climbing a ladder at work on the U.S.S. Sierra.  He complained that it was painful to extend his head and reported a sensation of numbness and tingling in the face and some soreness in the shoulder.  An x-ray revealed a fracture of the tip of the spinous process of the cervical vertebrae, and the Veteran was diagnosed with "fracture, simple, n.e.c., tip spinous process cervical vertebrae."  He was then transferred to the U.S. Naval Hospital in Portsmouth, VA.  See VBMS, 7/10/96 STR, p. 3.  At the Naval Hospital, the Veteran reported a tingling sensation over the front of his neck and chest immediately after the accident, which gradually diminished with time, and that he was able to move his neck immediately afterwards although with pain on motion.  An examination revealed slight tenderness over spinous processes over the second, third, and fourth cervical vertebrae, no real limitation of motion, but pain with motion, especially extension and rotation.  The upper and lower extremities were found to be neurologically within normal limits.  An x-ray of the cervical spine revealed no fractures, and the diagnosis was revised as strain without joint injury.  The Veteran had only slight pain with no muscle spasm and full range of motion the day after admission.  Four days later, the Veteran was observed to have full range of painless motion, and his symptoms were found to be "much relieved."  See id. at 4.

The Veteran submitted a June 1996 letter from his private physician Dr. J.G., who stated that he first evaluated the Veteran in September 1973 for cervical pain with a history of acute episodes of long periods of moderate chronic pain in the neck.  He stated that radiographic studies of the cervical spine revealed moderate to severe DDD with spurring and lipping at C4-C5, C5-C6, and C6-C7.  Dr. J.G. noted that the Veteran was 33 years old, but that his spine had the appearance of a 65-year-old man.  He then stated that a spine of this chronic pathological disposition when subjected to strain or traumatic effect may become markedly and protractedly symptom-expressive.  No opinion as to etiology was provided.

A January 2009 VA treatment record reflects that the Veteran complained of numbness on the right side of his face for a few days and described a tingling sensation on the right side of his temple and face.  He was assessed with possible transient ischemic attack, which seemed old.  See VBMS, 7/8/14 CAPRI (VAMC Atlanta 02/02/2009-6/18/2014), p. 213-14.  A November 2010 VA treatment record reflects a complaint of neck pain, for which the Veteran stated he took Tylenol and aspirin.  See VBMS, 1/16/11 CAPRI (Atlanta VAMC 3/8/10-11/19/10), p. 1.

An April 2011 VA examination report recounted the Veteran's history and recited his complaints.  The Veteran reported neck pain, which began in 1960, occurred constantly, and travelled to the right side of the head, arms, and legs; stiffness; fatigue; spasms; decreased motion; and weakness of leg.  He denied paresthesia and numbness.  An objective examination revealed evidence of radiating pain on movement to the head and neck and abnormal, hypertonic tone.  A neurological examination of the spine revealed impaired cervical spine sensory function evaluated by pin prick.  An x-ray of the cervical spine showed severe DDD at all levels below C4 with large anterior osteophytes at C6-7; no fracture was identified.  The Veteran was diagnosed with IVDS with degenerative changes with the most likely involved peripheral nerve being the C3, which affected the right side of the body.  The examiner then opined that it was at least as likely as not that the Veteran's neck disorder was related to the in-service neck injury because the diagnosis of a simple fracture of the cervical vertebrae likely caused compression on the nerve root.

A clarification of the April 2011 VA opinion was requested as the examiner apparently did not see the final diagnosis and only commented on the preliminary finding of a fracture resulting from the 1960 neck injury.  An October 2011 VA addendum opinion (titled "independent medical opinion") stated that it was less than likely that the current diagnosis of IVDS, with degenerative arthritis changes and the most likely involved peripheral nerve of C3, was related to military service.  The examiner noted that the last pertinent service treatment record was from 1960, which did not indicate any joint injury; that an examination after the injury found the Veteran to be normal; and that the current diagnosis states that there is no fracture.  Additionally, there was a 50 year gap from the 1960 service treatment record until a 2010 complaint of neck pain, which did not establish a "longitudinal trend of subjective complaints and objective findings."  As such, he stated that a causal relationship could not be established.

A July 2011 VA treatment record reflects a complaint of neck pain, which was increasing and progressively worsening, intermittent, and described as a dull aching to burning.  The Veteran stated that he started to have tingling radiating to the face and scalp on the right side.  See 7/8/14 CAPRI at 113.

VA treatment records from February 2013 to May 2015 reflect complaints of tenderness and neck pain radiating down to the right arm with tingling and numbness to the left shoulder; joint examinations within normal limits; a diagnosis of chronic neck pain with no associated weakness, numbness, or tingling of the extremities; and findings of intact sensation without paresthesia or paralysis, and intact cranial nerves II to XII.  An April 2015 x-ray was abnormal with evidence of neural foraminal narrowing of the cervical spine, and the Veteran denied numbness or tingling to any extremity.  The Veteran was also found to have mild right-sided weakness, but as related to a bilateral subdural hematoma, in May 2015.  See 7/8/14 CAPRI at 20, 26, 47.  See also VBMS, 5/16/15 CAPRI, p. 22, 67-68, 79, 80, 97.

A June 2015 VA examination for traumatic brain injury reflects that the Veteran reported tingling down his left arm when he picked up too much weight, but noted that it was not formally diagnosed.  He stated that he only took Tylenol as needed.

A June 2015 VA examination for a back condition reflects that the Veteran reported neck pain and spasms after his May 1960 neck injury, and that the neck pain recurred with greater frequency as he aged, worked some physically demanding civilian jobs, and became more physically deconditioned.  The VA examiner found no other neurologic abnormalities or findings.

Based upon the evidence of record, the Board finds that the Veteran has exhibited continuity of symptomatology of a cervical spine disability, to include IVDS and degenerative arthritis, since the time of his in-service neck injury.  The medical evidence also indicates that there is associated neurological abnormalities emanating from the C-3 nerve.
 
As an initial matter, the Board finds that the Veteran has a current diagnosis of cervical spine IVDS with degenerative arthritis.  A veteran satisfies the current disability requirement if he has such disability at any time during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Although the Veteran was diagnosed with IVDS with degenerative arthritis changes, he was not diagnosed within one year of separation from active duty service.  As such, the chronic disease presumption does not apply.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, a showing of continuity of symptomatology after separation could support the Veteran's cervical spine disorder claim.  See 38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1331.

The Veteran has consistently asserted that he has had neck pain since the 1960 in-service injury and a progressive worsening of the symptoms with time.  As will be discussed in more depth below, the evidence of record tends to support the Veteran's assertions of continuity of symptomatology since the in-service injury.  As such, the Board finds the Veteran and his statements regarding continuity of symptomatology to be credible.  Additionally, the Veteran is competent to report subjective symptoms, such as pain, itching, and tingling.  See Kahana v. Shinseki, 24 Vet . App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Indeed, the June 1996 letter from Dr. J.G. stated that the Veteran first sought treatment in September 1973 for cervical pain with a history of acute episodes of long periods of chronic neck pain.  Although Dr. J.G. diagnosed the Veteran with cervical spine degenerative disease, etiology was not addressed.  Nonetheless, his statement supports the Veteran's assertions of continuity of symptomatology.

Although the October 2011 VA examiner provided a negative addendum opinion as to nexus, he based his opinion in part on the fact that there was a 50 year gap from the 1960 injury until the 2010 complaint of neck pain.  However, he did not consider or discuss Dr. J.G.'s June 1996 letter noting x-ray evidence of DDD of the cervical spine.  As such, the addendum opinion was based on an inaccurate statement of the facts.  Therefore, the Board finds this addendum opinion to be inadequate and, therefore, of little probative value.

Given the Veteran's consistent statements of continuity of symptomatology and the absence of persuasive evidence to rebut those opinions, the evidence for and against the Veteran's service connection claim is at least in relative equipoise.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor, and his claim for service connection for a cervical spine disability with associated neurological symptoms is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.








						[CONTINUED ON NEXT PAGE]
ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a cervical spine disorder is reopened and, to that extent only, the appeal is granted.

Entitlement to service connection for a cervical spine disorder, with any associated neurological symptoms, is granted


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The RO issued an August 2015 rating decision reducing the disability rating for bilateral hearing loss to noncompensable, effective November 1, 2015.  The Veteran submitted a Notice of Disagreement (NOD) in March 2016.  The AOJ has yet to issue a Statement of the Case (SOC) subsequent to the NOD submitted.  The issuance of subsequent rating decisions does not abrogate the AOJ's duty to render an SOC, and failure to provide the Veteran with an SOC would be prejudicial.  Therefore, the matter must be remanded for the issuance of an SOC.  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ shall furnish the Veteran an SOC for the issue of entitlement to restoration of the 10 percent evaluation of bilateral hearing loss, which was reduced as noncompensable.  Clearly advise the Veteran of the need to file a substantive appeal following the issuance of the SOC if the Veteran wishes to perfect an appeal of the issue to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


